 Case 2:18-mc-00044-RGK-PJW Document 18 Filed 07/29/19 Page 1 of 1 Page ID #:129

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.         CV 18-0044-RGK (PJWx)                                               Date    July 29, 2019
 Title            Grouse River Outfitters, Ltd. v. NetSuite, Inc.


 Present: The Honorable          Patrick J. Walsh, U.S. Magistrate Judge
                     Isabel Martinez                                                   N/A
                      Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Movant:                  Attorneys Present for Third-Party Billabong
                                                                          Holdings USA, Inc.:
                            None                                                       None
 Proceedings:                Order re: Plaintiff’s Motions to Compel Compliance with Subpoena (Doc.
                             Nos. 2, 7, 11) (IN CHAMBERS)

       On July 8, 2019, the Court issued a minute order, directing Plaintiff and Third-Party Billabong
Holdings USA, Inc. to respond no later than July 22, 2019 to its tentative ruling that Plaintiff’s motions
to compel should be denied as moot.

        On March 22, 2019, Billabong filed a statement, informing the Court that the underlying case in
the district court for the Northern District of California, Grouse River Outfitters, Ltd. v. NetSuite, Inc.,
No. 3:16-cv-2954-LB, had been terminated following a jury trial. Plaintiff did not file a response.

       Therefore, for the reasons given in the Court’s July 8 minute order and in light of the fact that
judgment has been entered in the underlying action, Plaintiff’s motions to compel are hereby DENIED
as moot.

cc: Counsel of record




S:\PJW\Cases-X\Grouse River v. NetSuite\MO denying M to Compel.wpd
                                                                                                      :

                                                               Initials of Preparer      im




CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                         Page 1 of 1
